UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-4376


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

HERBERT TRAMINE SHAW, a/k/a Stuff,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:18-cr-00641-RBH-1)


Submitted: February 9, 2022                                    Decided: February 11, 2022


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


ON BRIEF: William F. Nettles, IV, Assistant Federal Public Defender, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Florence, South Carolina, for Appellant. Justin
William Holloway, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Herbert Tramine Shaw pled guilty to two controlled substance offenses, in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 851 (Counts 1 and 4), and to possession of a firearm

and ammunition by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(Count 2). Pursuant to the written plea agreement, Shaw agreed to waive his right to appeal

his convictions and any sentence, reserving the right to appeal based on claims of

ineffective assistance of counsel, prosecutorial misconduct, or future changes in the law

affecting his sentence. The district court sentenced Shaw to concurrent terms of 180

months in prison on Counts 1 and 4, and 120 months in prison on Count 2, for a total term

of 180 months’ imprisonment. Shaw timely appealed.

       Counsel for Shaw has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal but questioning the validity

of the guilty plea and whether Shaw knowingly and intelligently waived his right to appeal

his sentence. Although informed of his right to do so, Shaw has not filed a pro se

supplemental brief. The Government moves to dismiss the appeal as barred by the

appellate waiver included in Shaw’s plea agreement. We affirm in part and dismiss in part.

       We review the validity of an appeal waiver de novo and “will enforce the waiver if

it is valid and the issue[s] appealed [are] within the scope of the waiver.” United States v.

Adams, 814 F.3d 178, 182 (4th Cir. 2016). Generally, if the district court fully questions a

defendant regarding the waiver of his right to appeal during a plea colloquy performed in

accordance with Fed. R. Crim. P. 11, and the record shows that the defendant understood

the waiver’s significance, the waiver is both valid and enforceable. United States v.

                                             2
Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012). Our review of the record confirms that

Shaw’s guilty plea was knowing and voluntary and that he knowingly and intelligently

waived his right to appeal his sentence.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal outside the scope of the appellate waiver. We

therefore grant the Government’s motion to dismiss in part and dismiss the appeal as to all

issues within the waiver’s scope. We affirm the remainder of the judgment. This court

requires that counsel inform Shaw, in writing, of the right to petition the Supreme Court of

the United States for further review. If Shaw requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may move in this court for

leave to withdraw from representation. Counsel’s motion must state that a copy thereof

was served on Shaw. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                    AFFIRMED IN PART,
                                                                    DISMISSED IN PART




                                             3